Sheldon, J.
The case is close, and a verdict against the plaintiff would have been amply justified. But the judge could not have ruled as requested by the defendant. There was evidence that the motorman was negligent in allowing his car, while moving with some rapidity, to get so near to the team in front of him as to involve the danger that any slight movement of the team out of a straight line would cause just such an accident as happened. With the weight of the evidence we have of course nothing to do. The case comes under the principle of Wright v. Boston & Northern Street Railway, 203 Mass. 569, and Eldredge v. Boston Elevated Railway, 203 Mass. 582. There was a duty on the motorman to observe this team and consider its probable movements. Williamson v. Old Colony Street Railway, 191 Mass. 144, 147.
If the driver of the team was also negligent, this affords no defense to the present action. Bryant v. Boston Elevated Railway, 212 Mass. 62.
The exceptions raise no other question than that of the motorman’s negligence.

Exceptions overruled.